DETAILED ACTION
                                                 REASONS FOR ALLOWANCE

1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  02/26/2021 regarding claims 1-20 have been considered and are persuasive.  The prior art does not disclose ”generating data configured to generate a data project user interface including user interface portions each configured to receive user input to implement functionality of a computerized tool, a first portion of the data project user interface including a project objective defining a resolution by application of one or more queries against one or more collaborative datasets; generating data to display in a second portion of the data project user interface one or more descriptive insights at a hierarchical level of data, at least one of which is derived from executing a query against a collaborative atomized dataset comprising a triple, the triple being generated by converting ingested data into an atomized dataset comprising the triple; generating data to display in a third portion of the data project user interface an activity feed including references to a plurality of collaborator accounts from which at least one of a query and a modified portion of the dataset collaborative atomized dataset originates; and forming data configured to display a user input in the second portion and the third portion to access other hierarchical levels of data”, as required by claim 1 and a similar to the limitations of claim 13.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1 and 13 are allowed.  Dependent claims 2-12, 14-20 are allowed at least by virtue of their dependency from claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 10, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153